Order
Upon reading and filing a Stipulation of Settlement and Dismissal, pursuant to the compromise authority delegated to the Acting Assistant Attorney General, Civil Division, Department of Justice, and his delegees, wherein the parties have entered into a compromise settlement covering all entries listed on the annexed schedule, and upon all other papers and proceedings herein; it is hereby Ordered, adjudged and decreed that the District Director of Customs at the Port of Detroit, Michigan shall reliquidate the entries the subject of Protest No. 3801-9-000272 listed on the annexed schedule only to the extent necessary to give plaintiff a refund in the amount of $2,460.00; it is further Ordered that the refund checks are to be issued in the name of F.W. Myers & Co., Inc., in care of its attorneys, Davis, Graham & Stubbs, 1001 22nd Street, N.W., Washington, D.C. 20037, the aforesaid sums being in settlement of all of the entries listed on the annexed schedule; and it is further Ordered, adjudged and decreed that the case is dismissed; it is further
Ordered that the Opinion and Order of this Court in Slip Op. 83-110, dated November 3,1983 and the Memorandum, Opinion and Order in Slip Op. 83-140, dated December 27, 1983, now being moot, are hereby vacated and set aside.